275 U.S. 501
48 S.Ct. 140
72 L.Ed. 394
FINKELSTEIN & KOMMEL, petitioners,v.The UNITED STATES.
No. 346.
Supreme Court of the United States
November 28, 1927

Mr. Frederick W. Brooks, Jr., of New York City, for petitioners.
PER CURIAM.


1
Reversed on the authority of the United States v. Fish, 268 U. S. 607, 612, 45 S. Ct. 616, 69 L. Ed. 1112; the decision being that section 489 of the Tariff Act of 1922 (c. 356, 42 Stat. 858, 962 (19 USCA § 361) does not forbid the Customs Court to adopt rules of practice permitting the filing of such petitions before liquidation, that it has jurisdiction to consider petitions so filed, and its decision in this case granting the petition was not ineffective for want of jurisdiction.